Exhibit 10.1

CONFIDENTIAL TREATMENT REQUESTED.


CUSTOMER ACQUISITION AND RESALE Agreement

﻿

THIS CUSTOMER ACQUISITION AND RESALE AGREEMENT (“Agreement”) is entered into
effective January 2nd, 2019 (“Effective Date”) by pdvWireless, Inc.
(“Operator”), a Delaware corporation having its principal place of business at 3
Garret Mountain Plaza, Suite 401, Woodland Park, NJ 07424 and ABEEP, LLC
(“Reseller”), an Illinois limited liability company, having its principal place
of business at 452 N. Chicago St., Joliet, IL  60432. 

A.



Operator provides facilities-based wireless voice and data services on its
TeamConnect Metro and Campus (a.k.a. MotoTRBO) systems (“Systems”) to System
Customers in the Geographic Markets (as defined below).

B.



Operator resells Reseller’s cellular push-to-talk Diga-Talk Plus (“PoC”) service
to Operator customers (“PoC Customers”) operating within and outside of the
Geographic Markets. 

C.



Reseller wishes to acquire the System Customers, purchase access to the Systems
in the Geographic Markets, and resell access to the Systems, under a Mobile
Virtual Network Operation (“MVNO”) Arrangement (as defined below) [*].

D.



Operator wishes to assign the System Customers to Reseller, along with access to
the Systems [*], and to assign the PoC Customers to Reseller.

In consideration of the mutual agreements and the terms and conditions below,
the parties agree as follows:

Definitions.

“Billed Revenue” means any recurring revenue in the form of any money or other
consideration received or recognized by Reseller (or any affiliates) from PoC
Customers and System Customers in accordance with the provisions in Exhibit
A.  Billed Revenue does not include taxes or other fees assessed, collected or
otherwise imposed by a governmental authority.

“Customers” means PoC Customers and System Customers.

“Geographic Markets” means the geographic territories and sites set forth in
Exhibit B.

[*]

[*]

“MVNO Arrangement” has the meaning given to it in Section 2.

[*]

“PoC Customers” means Operator’s customers, wherever located, utilizing
Reseller’s Diga-Talk Plus service.  

[*]

 “System Customers” means Operator’s customers operating on the Systems in the
Geographic Markets as of the Effective Date, including System Customers’ then
operational units and any units added by System Customers after the Effective
Date.    



*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

“Transition Date” means the date on which Reseller assumes the System Customers
responsibilities described in Section 2.3.

 “Transition Period” means up to a ninety (90)-day period after the Effective
Date, as further described in Section 2.3.

MVNO Arrangement. 

MVNO Services. As of the Effective Date [*], Reseller will purchase from
Operator access to the Systems for resale to System Customers in the Geographic
Markets.  On the Transition Date Date, Operator will assign to Reseller all
Long-Term Equipment Rental (a.k.a. Managed Services) Assets as defined in
Operator’s System Customer agreements and used by System Customers in the
Geographic Markets, which are identified on Exhibit C.  Prior to the end of the
Transition Period and except as provided in Section 2.3, Reseller, at its own
expense, will provide maintenance for the Systems, as well as customer care,
billing, and collections services for all System Customers.  Reseller’s use of
the Systems will terminate [*].

Operator Obligations.    Until the earlier of (a) [*], and (b) twenty-four (24)
months after the Effective Date, Operator will: (i) pay all site lease, backhaul
and utility costs associated with the Systems, which operate on equipment owned
by Operator; and (ii) provide for Reseller’s use as needed in performing any
repairs to the System unused/underutilized equipment or spares of any capital
equipment related to the Systems that cannot reasonably be repaired. 

Transition Period. For a maximum period of ninety (90) days following the
Effective Date, Operator will provide business operations personnel and continue
providing customer care, billing and collections services to facilitate the
transitioning of System Customers to the MVNO Arrangement until Reseller has
advised Operator that it is ready to perform those services. Operator agrees to
provide a letter to System Customers, the substance of which letter shall be
mutually agreed upon by the parties hereto, advising the System Customers that
[*]. 

PoC Customers.  As of the Transition Date, at its own expense, Reseller will
assume all responsibility for PoC Customer service, billing, and collections.

Customer Acquisition.  Reseller will compensate Operator for access to the
Systems and the acquisition of PoC Customers and System Customers according to
the provisions of Section 6 and the schedule in Exhibit A.  

[*]   

Customer Payments; Reporting.

Payments.  Reseller shall pay Operator a percentage of monthly Billed Revenue as
further defined in Exhibit A (“Payments”).  Payments are due within thirty (30)
days of the end of the calendar month in which PoC Customers and System
Customers are billed by Reseller.   Reseller shall only be required to pay
Operator for the actual amount collected by Reseller with respect to any
pre-Transition Date revenue received by Reseller.

Reporting. Within ten (10) business days following the close of a calendar
month, Reseller shall provide Operator with the following written reports for
the previous calendar month: (a) all Billed Revenue and collections; (b) PoC
Customer and System Customer activations and deactivations; and (c) such other
information as Operator reasonably requests.  [*] 



2

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

Audit Rights.  Reseller will maintain all books and records relevant to
compliance with this Agreement until at least five (5) years after termination
of this Agreement.  Operator will be entitled to audit the books, records and
facilities of Reseller (or any affiliates, if applicable) with respect to
compliance with this Agreement.  Reseller will pay the reasonable audit costs if
the audit concludes that Operator has been underpaid by more than five percent
(5%) for any period.  The audit shall take place at a location designated by
Reseller.  This provision will survive expiration or termination of this
Agreement.

Representations and Warranties. 

Mutual.   Each party represents to the other that:  (a) it has full authority to
execute and deliver this Agreement and to perform its obligation hereunder; (b)
this Agreement constitutes its valid and binding obligation entered into freely
and in accordance with its business judgment as the result of arm's-length
bargaining and is enforceable in accordance with its terms, except as such
enforcement may be limited by bankruptcy, insolvency or other laws affecting the
enforcement of creditors' rights or equitable principles generally; and (c)
neither the execution nor the delivery of this Agreement, nor the carrying out
of its obligations hereunder will conflict with or result in any violation of or
constitute a default under any term of its articles of incorporation or bylaws,
or any material agreement, mortgage, indenture, license, permit, lease or other
instrument, judgment, decree, order, law or regulation by which it is bound.   
   

Compliance with Laws.  Reseller shall comply with all applicable laws and
regulations and shall obtain all applicable permits and licenses required in
connection with its obligations under this Agreement.   Without limiting the
generality of the foregoing, Reseller shall comply fully with all applicable
data protection, privacy, and similar laws and regulations of the United States.
The parties acknowledge that certain Customers may impose additional compliance
requirements, which Reseller must satisfy.

Taxes. Reseller is solely responsible for reporting, withholding and paying any
and all employment-related taxes, payments, and withholdings, including federal,
state, and local income taxes, related to its operations under the MVNO
Arrangement.

Warranty Disclaimer. OPERATOR MAKES NO WARRANTIES WITH RESPECT TO ANY SUBJECT
MATTER OF THIS AGREEMENT AND DISCLAIMS ALL OTHER WARRANTIES, INCLUDING
WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, TITLE AND
NON-INFRINGEMENT.

Term and Termination.

Term. This Agreement will expire upon Reseller’s delivery of the Payment and
reports as set out in Section 6 for [*], unless terminated earlier as provided
in this Agreement; except that Sections 6.3, 7.4, 8.2(c), 8.3, 9, 10, 11, and 14
shall survive expiration or termination of this Agreement. 

Termination for Breach.

By Reseller.   If Reseller materially breaches this Agreement and fails to cure
such breach within thirty (30) days of receipt of written notice thereof from
Operator, Operator may terminate this Agreement by written notice.  In addition,
Operator may terminate this Agreement immediately upon written notice to
Reseller in the event of dishonesty, fraud, misrepresentation or similar cause
by Reseller.

By Operator. If Operator materially breaches this Agreement and fails to cure
such breach within thirty (30) days of receipt of written notice thereof from
Reseller, Reseller may terminate this Agreement by written notice.  In addition,
Reseller may terminate this Agreement immediately upon written notice to
Reseller in the event of dishonesty, fraud, misrepresentation or similar cause
by Operator.



3

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

In the event of termination by Operator due to Reseller’s failure to cure a
material breach of this Agreement, including, but not limited to, its failure to
make the Payment specified in Section 6.1, Operator shall have the right,
without further notice, to resume responsibility for customer care, billing and
collection services for any System Customers still operating on the
Systems.  Reseller shall cooperate in providing to Operator all System Customers
data needed for Operator to provide those services and Reseller shall use
commercially reasonable efforts to facilitate the transition.  In the event of
termination prior to Reseller remitting to Operator the Payment for the prior
month, Reseller shall promptly remit the Payment to Operator.  Notwithstanding
the foregoing, in the event of a bona fide dispute as to the amount of the
payment which Reseller was required to make, Operator and Reseller agree that
prior to Operator taking action to resume responsibility for customer care,
billing and collection services, the dispute shall be resolved by binding
arbitration as provided in Section 14.7, and then, and only then, in the event
that Reseller fails to pay Operator the amount so determined to be due, shall
Operator have the right to resume responsibility for customer care, billing and
collection services for any System Customer.

Long-Term Equipment Rental Assets.  In the event the Agreement is terminated
prior to expiration of the term, ownership of the Long-Term Equipment Rental
Assets assigned to Reseller on the Effective Date pursuant to Section 2.1 and
identified on Exhibit C shall revert back to Operator and any equipment held by
Reseller shall be returned to Operator within thirty (30) days in the same
condition as at assignment, normal wear and tear excluded.

Confidentiality.   

Definition. “Confidential Information” means: (a) all non-public information
(including but not limited to trade secrets, proprietary information, and
information about products, business methods and business plans) relating to the
business of Operator, Reseller, or any Customer or to the business of such
parties’ suppliers, or other partners) that is either marked or otherwise
identified as confidential or proprietary, or that a reasonable person would
understand to be considered confidential by the party to which it pertains (even
if not so marked or identified); and (b) all information that such party is
obligated by law or contract to treat as confidential for the benefit of third
parties, including all data from Customers in connection with MVNO Services.

Non-disclosure Obligation. Each party agrees to hold all Confidential
Information in trust and confidence at all times and not to disclose, reveal, or
divulge any Confidential Information, directly or indirectly, intentionally or
negligently, to any person without the express written consent of the party
whose Confidential Information it is.

Use Limitation. Reseller agrees not to use any Confidential Information for its
own benefit or for any other purpose outside the scope of providing the MVNO
Services without express written consent thereto.

Exceptions.  Neither party is obligated under this section for Confidential
Information that (a) is generally known, or readily ascertainable by proper
means, by the public other than through a breach of this Agreement; (b) was
known by the party on a nonconfidential basis prior to receipt under this
Agreement as evidenced by written records; or (c) is rightly received from a
third party not subject to any nondisclosure obligations with respect to such
Confidential Information.

Subpoena or Order. If either party receives service of a subpoena or order or
other compulsory instrument issued by or under the authority of a court of
competent jurisdiction or by a governmental agency that requests all or any part
of the Confidential Information, that party shall: (a) provide the other party
with prompt written notice of the existence, terms, and circumstances
surrounding such request or



4

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

requirement; (b) consult with the other party on the advisability of taking
steps to resist or narrow that request; (c) if disclosure of Confidential
Information is required, furnish only such portion of the Confidential
Information as the party is advised in writing by its counsel is legally
required to be disclosed; and (d) cooperate with the other party in its efforts
to obtain an order excusing the Confidential Information from disclosure, or an
order or other reliable assurance that confidential treatment will be accorded
to that portion of the Confidential Information that is required to be
disclosed.

Limited Liability.  NOTWITHSTANDING ANYTHING ELSE IN THIS AGREEMENT OR
OTHERWISE, OPERATOR WILL NOT BE LIABLE WITH RESPECT TO ANY SUBJECT MATTER OF
THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT LIABILITY, OR OTHER LEGAL
OR EQUITABLE THEORY FOR (A) AMOUNTS THAT IN THE AGGREGATE ARE IN EXCESS OF THE
AMOUNTS PAID TO OPERATOR HEREUNDER  OR (B) ANY INCIDENTAL OR CONSEQUENTIAL
DAMAGES, LOST PROFITS OR LOST DATA OR (C) COST OF PROCUREMENT OF SUBSTITUTE
GOODS, TECHNOLOGY, OR SERVICES OR (D) FOR LOSS OR CORRUPTION OF DATA OR
INTERRUPTION OF USE.  OPERATOR SHALL HAVE NO LIABILITY FOR ANY FAILURE OR DELAY
DUE TO MATTERS BEYOND ITS REASONABLE CONTROL. THIS SECTION DOES NOT LIMIT
LIABILITY FOR BODILY INJURY OF A PERSON.

Indemnification.

Indemnification. Each party shall indemnify, defend and hold the other Party
harmless, along with its employees, officers, owners, and agents, from and
against any third-party claim (a “Claim”), and reimburse them for all
liabilities, losses, costs, damages, and expenses (including reasonable attorney
fees and court costs) (collectively, “Losses”), related to or arising out of
Claims of bodily injury (including death), damage to property (including loss of
use of property and loss of access to the Systems) that occurs in connection
with the indemnifying party’s performance under this Agreement, to the extent
that such injury or damage is caused by the acts, errors, or omissions of the
indemnifying party or its employees or agents.  In addition, Operator shall
indemnify, defend and hold Reseller harmless of and from any third-party claims,
demands, liabilities, losses, costs, damages and expenses arising out of or
relating to (a) a site lease to which Operator is a party, (b) proper use of the
software used for the Systems, to the extent such software is owned by Operator,
and (c) [*], in each case except to the extent such claims arise from or relate
to the acts or omissions of Reseller.

Procedures. The indemnified party shall (a) notify the indemnifying party
promptly in writing of each Claim; (b) tender to the indemnifying party sole
control of the defense or settlement of each Claim at the indemnifying party’s
expense; and (c) cooperate with and, at indemnifying party’s expense, assist in
such defense.  The indemnified party will have the right to participate at its
own expense in any Claim or related settlement negotiations using counsel of its
own choice.

Insurance.  

Nature and Amounts. During the [*], Reseller and Operator shall maintain
sufficient insurance coverage to enable it to meet its obligations created by
this Agreement and by law. Without limiting the foregoing, Reseller and Operator
shall maintain at its sole cost and expense at least the following insurance
covering its obligations under this Agreement: (a) Commercial General Liability
including (i) bodily injury, (ii) property damage, (iii) contractual liability
coverage, and (iv) personal injury, in an amount not less than Five Million
Dollars ($5,000,000) per occurrence; (b) Workers’ Compensation at statutory
limits).

Specific Requirements. Reseller and Operator shall cause each of the above
policies to (a) name the other party as an additional insured, and (b) contain a
provision requiring at least thirty (30) days’ prior



5

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

written notice to the other party Operator of any cancellation, modification or
non-renewal.  Reseller and Operator shall furnish to each other certificates of
insurance and such other documentation relating to such policies within fifteen
(15) days following the Effective Date and as Reseller and Operator may
otherwise reasonably request.

FCC Compliance.  The parties agree to comply with all applicable FCC rules and
regulations governing the licenses (“Licenses”) authorizing the operation of the
Systems and specifically agree as follows:  (i)  Reseller shall not represent
itself as the licensee of the Systems, and Operator shall, in cooperation with
Reseller, take all actions necessary to keep the Licenses in force and shall
prepare and submit to the FCC or any other relevant authority all reports,
applications, renewals, filings or other documents necessary to keep the
Licenses in force and in good standing; (ii)  Neither Reseller nor Operator
shall represent itself as the legal representative of the other before the FCC,
but will cooperate with each other with respect to FCC matters concerning the
Licenses; (iii)  Reseller shall ensure that all applicable FCC regulations are
met with respect to operation of the Systems, and Operator may conduct periodic
audits of part or all of Reseller’s operations to ensure full compliance with
FCC rules and regulations; (iv) Nothing in this Agreement is intended to
diminish or restrict Operator's obligations as an FCC licensee and both parties
desire that this Agreement be in compliance with the rules and regulations of
the FCC.  In the event that the FCC determines that any provision of this
Agreement violates any FCC rule, policy or regulation, both parties will make
good faith efforts immediately to correct the problem and bring this Agreement
into compliance consistent with the intent of this Agreement; and (v) Operator
at all times retains ultimate supervisory control over the deployment and
operation of the Frequencies.

General Provisions. 

Independent Contractors. This Agreement will not be construed as creating an
employment, agency, partnership, or joint venture relationship or as permitting
any party hereto to incur obligations on behalf of the other party.

Assignment. This Agreement is not assignable or transferable by either party
without the prior written consent of the other, except to a successor to all or
substantially all of Operator’s assets or business relating to the subject
matter of this Agreement, provided such consent shall not be unreasonably
withheld.  All other assignments or transfers (including by operation of law)
shall require the express prior written consent of Operator. Notwithstanding the
foregoing, Operator may subcontract any of its obligations hereunder to a third
party.

Publicity.  Neither party shall, without the written consent of the other party,
issue any news release, public announcement, advertisement, or other form of
publicity regarding the Agreement.  The parties will cooperate in notifying
Customers of the Agreement.

No Third-Party Beneficiaries. This Agreement is an agreement between the parties
and confers no rights upon any of the parties’ employees, agents, contractors,
or customers, or upon any other person or entity.

Notices. Any notice, report, approval or consent required or permitted hereunder
shall be in writing and will be deemed to have been duly given to a party if
delivered personally or mailed by first-class, registered or certified US mail,
postage prepaid to the address of that party as set forth on the first page of
this Agreement; or such other address as is provided by that party to the other
upon ten (10) days written notice. 



6

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

No Waiver; Entire Agreement. No failure to exercise, and no delay in exercising,
on the part of either party, any privilege, any power or any rights hereunder
will operate as a waiver thereof, nor will any single or partial exercise of any
right or power hereunder preclude further exercise of any other right
hereunder.  If any provision of this Agreement shall be adjudged by any court of
competent jurisdiction to be unenforceable or invalid, that provision shall be
limited or eliminated to the minimum extent necessary so that this Agreement
shall otherwise remain in full force and effect and enforceable.  Any waivers or
amendments shall be effective only if made in writing and signed by authorized
representatives of the parties. This Agreement is the complete and exclusive
statement of the mutual understanding of the parties and supersedes and cancels
all previous written and oral agreements and communications relating to the
subject matter of this Agreement. 

Jurisdiction; Venue. This Agreement shall be governed by and construed pursuant
to the laws of the State of New Jersey and the United States without regard to
conflicts of laws provisions thereof.  Unless otherwise elected by Operator in
writing for a particular instance, the exclusive jurisdiction and venue for
actions related to the subject matter hereof shall be the state and U.S. federal
courts located in New Jersey, and both parties consent to the jurisdiction of
such courts; provided that without limiting Operator right to seek injunctive or
other equitable relief in court.  Either party may elect (by written notice
given prior filing a complaint or, in the case of the defendant, prior to
answering a complaint) to resolve a dispute by binding arbitration in the
English language in New Jersey under the rules of JAMS, and the decision of the
arbitrator will be enforceable in any court.  In any action or proceeding to
enforce rights under this Agreement, the prevailing party will be entitled to
recover costs and attorneys’ fees.

 Counterparts.  This Agreement may be executed in one or more counterparts,
which shall be effective as original agreements of the Parties executing such
counterpart.  Original signatures transmitted by electronic mail or facsimile
shall be effective to create such counterparts.

﻿

OPERATORRESELLER

pdvWireless, Inc.A BEEP, LLC

﻿

By:/s/ Brian D. McAuleyBy:/s/ Frank B. Anderson

Name: Brian D. McAuleyName: Frank B. Anderson

Title: ChairmanTitle: Manager

 

7

 

*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

--------------------------------------------------------------------------------

 

Exhibit A

﻿

Payment to Operator*

﻿

﻿

System Customers: 

·



Pre-Transition Date:  100% of Billed Revenue

·



[*]:  35% of Billed Revenue.

·



[*]

o



[*] – 20% of Billed Revenue; and,

o



[*] – 20% of [*].

PoC Customers:

·



35% of Billed Revenue for [*] after the Effective Date; and

·



15% of Billed Revenue for the [*].

﻿

*   Once a Customer account is more than sixty (60) days in arrears, no Payment
will be due to Operator unless the Customer subsequently become current at which
time the Payment obligation will apply to the Billed Revenue during the period
of arrears and thereafter.   In the event the Customer defaults on the payments
due, Reseller shall have the right to offset the amount due to Operator to
recover the prior Payment to Operator that was never collected by Reseller.  



*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------

 



﻿

Exhibit B

﻿

Geographic Markets & Associated Sites

﻿

Atlanta

[*]

﻿

Chicago

[*]

﻿

Dallas

[*]

﻿

Houston

[*]

﻿

Phoenix

[*]



*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------

 



Exhibit C

﻿

Long-Term Equipment Rental Assets

﻿

﻿

﻿

Market

No. of Radios

Book Value As of 11/30/18

Atlanta

[*]

$99,130 

Chicago

[*]

$46,931 

Dallas

[*]

$66,460 

Houston

[*]

$8,351 

Total

[*]

$220,873 

﻿

﻿

﻿



*CERTAIN INFORMATION HAS BEEN OMITTED AND FILED SEPARATELY WITH THE
COMMISSION.  CONFIDENTIAL TREATMENT HAS BEEN REQUESTED WITH RESPECT TO THE
OMITTED PORTIONS.

 

 

--------------------------------------------------------------------------------